Citation Nr: 9921559	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to May 1965, 
and from February 1967 to February 1971.  Service personnel 
records show that the veteran's decorations include the Combat 
Infantryman Badge, Purple Heart and Vietnam Service Medal.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Seattle, Washington, Regional Office (RO).  
Service connection for residuals of a concussion and for 
residuals of a left shoulder injury was denied by the RO in a 
November 1992 rating decision.  In May 1996, the Board remanded 
this matter to the RO for additional development.  


REMAND

Review of the record reveals that in a January 1999 statement, 
the veteran's representative indicated that the veteran reported 
that a VA physician at the VA medical center in Seattle, 
Washington had seen him, on January 25, 1999.  The veteran stated 
that he underwent a bone scan of his shoulders and he requested 
that this record be obtained as additional evidence for his 
appeal.  Review of the record reveals that the RO did not attempt 
to obtain, and associate with the claims folder, the clinical 
record in question.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that there was some duty to assist the 
appellant in the completion of an application for benefits under 
38 U.S.C.A. § 5103(a) (West 1991) when the appellant has reported 
the existence of evidence which could serve to render a claim 
well grounded.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA records, to include records of 
evaluation or treatment in a VA facility, are in the constructive 
possession of VA at the time of adjudication.  Thus, any existing 
VA treatment records should be associated with the claims file 
prior to disposition. 

Review of the record further reveals that in June 1997, the 
veteran contacted the RO and requested a "personal hearing with 
BVA."  In August 1997, the RO contacted the veteran and 
indicated that they had put the veteran on the list of persons 
requesting a Travel Board hearing.  In May 1997, the veteran 
contacted the RO and indicated that he desired a local hearing 
instead of a Travel Board hearing.  In a May 1998 statement, the 
veteran's representative indicated that the veteran had requested 
that his hearing request for a Travel Board hearing be withdrawn 
and he desired a personal hearing before the local hearing 
officer.  The veteran was afforded a hearing before the RO in 
July 1998.  At the hearing, he indicated that if the hearing 
officer's decision was unfavorable, he wanted a travel board 
hearing.  Hearing Transcript 1.  In a January 1999 statement, the 
veteran requested that his appeal be sent to the Board 
immediately.  In a June 1999 informal brief of appellant, the 
veteran's representative pointed out that the veteran had 
requested a Travel Board hearing at the RO.  The representative 
stated that the RO should clarify whether the veteran wanted a 
Travel Board hearing.   

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  
Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal before 
the Board will be granted if a veteran expresses a desire to 
appear in person.  There is no indication in the record that the 
veteran was afforded a hearing before a member of the Board at 
the RO in Seattle, Washington, or that he specifically withdrew 
his request for such a hearing subsequent to his July 1998 
request.  In light of these circumstances, the Board concludes 
that clarification regarding whether the veteran desires a 
hearing before the Board is needed.  The RO should contact and 
ask the veteran whether he desires a hearing before a member of 
the Board before a final decision on his appeal is made. 

Under the circumstances, the Board remands this case to the RO 
for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issues 
on appeal.  He should be asked to provide 
the names and addresses of the medical care 
providers who treated him for his claimed 
disorders since separation from service in 
1971.  Any medical care provider(s) so 
identified should be asked to provide 
copies of the veteran's treatment records, 
if such records are not associated with the 
claims folder.  The veteran should be asked 
to sign any necessary consent forms for the 
release of the records.    

2.  The RO should obtain from the VA 
Medical Center located in Seattle, 
Washington, copies of the veteran's VA 
treatment records dated in 1999, including 
the clinical record of the bone scan dated 
January 25, 1999.  

3.  The RO should contact the veteran and 
determine whether the veteran desires a 
video conference hearing or a hearing 
before a member of the Board at the RO in 
Seattle, Washington.  If the veteran 
desires a hearing before a member of the 
Board, he should be scheduled to appear. 

4.  Thereafter, the RO should review the 
record and re-adjudicate the issues of 
entitlement to service connection for 
residuals of a concussion and a left 
shoulder disability.   
	
If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of the 
case, which includes the appropriate law and regulations and 
adequate reasons and bases for the RO's decision.  The veteran 
and his representative, thereafter, should be afforded an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if appropriate.  No 
action is required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


